PER CURIAM.
Edmund E. Maye challenges his judgments of conviction and sentences for several counts of burglary of a dwelling, burglary of an occupied structure, several counts of grand theft, and two counts of criminal mischief. We affirm Maye’s judgments and sentences except that we remand for the trial court to correct a scrivener’s error on Maye’s written judgment in circuit court case 2004CF000635. The judgment incorrectly reflects that Maye pled nolo contendere to the charge of burglary of a dwelling as well as grand theft. The judgment should have reflected that he pled only to one offense, burglary, as reflected in the plea and acknowledgment of rights form executed by the appellant. The judgment of conviction and the sentence entered in circuit court case 2004CF635 therefore are to be corrected.
AFFIRMED AND REMANDED TO CORRECT SCRIVENER’S ERROR.
ALLEN, VAN NORTWICK and POLSTON, JJ., concur.